DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I to an external reinforcing means that externally wraps around the sidewall and Species A to an external reinforcing means made of at least one thread like element in the reply filed on February 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant contends that Claims 1-2, 5, and 8-16 reads on the elected species.
Claims 3 and 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
An action on the merits of the elected species reflected in Claims 1-2, 5, and 8-16 is provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2, 5, and 8-16 are objected to because of the following informalities:
Claim 1 recites the limitation “Biodegradable container” in line 1.  It appears the claim should recite “A
Claims 2, 5, and 8-16 all recite the limitation “Biodegradable container” in line 1. It appears the claims should recite “The biodegradable container” in order to directly refer to the fact that Claims 2, 5, and 8-16 all refer to the biodegradable container recited in Claim 1.
Claim 5 recites the limitation “said at least one strip” in line 6.  It appears the claim should recite “said at least one biodegradable strip” in order to maintain consistency with “at least one biodegradable strip” in lines 3-4.
Claim 10 recites the limitation “for administration said beverage” in lines 2-3.  It appears the claim should recite “for administration of said beverage” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “for single dose or multidose administration of beverages by injecting a fluid solution” in lines 1-2.  It is unclear what constitutes either a “single dose” or a “multidose” administration of beverages since neither a volume of fluid solution or a quantity of beverage is specified.  For purposes of examination Examiner interprets any amount of beverage disposed in the container to read on these limitations.
Claim 1 recites the limitation “the escape” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “wherein said pressure acts on the biodegradable container from inside and/or outside” in lines 13-14.  It is unclear what structure “from inside and/or outside” refers to.  For purposes of examination Examiner interprets the claim to require “said pressure acts on the biodegradable container from inside and/or outside the biodegradable container.”
Claim 5 recites the limitation “at least one biodegradable thread like element” in lines 2-3 as well as in lines 5-6.  The term “thread like” is a relative term which renders the claim indefinite. The term “thread like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “the expansion” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a plurality of longitudinal folds” in line 2.  It is unclear what is meant by the term “folds” in the context of the claim.
Claim 9 recites the limitation “the inner surface” in line 3.  It is unclear what structure is associated with “the inner surface.”  There is also insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “external surface” in line 3.  It is unclear what structure is associated with “external surface.”  There is also insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “it” in line 2.  It is unknown what structure “it” refers to.
Claim 11 recites the limitation “in proximity” in line 3.  The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation “the leakage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “it” in line 2.  It is unknown what structure “it” is associated with.
Claim 12 recites the limitation “in proximity” in line 3.  The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation “said bottom being configured to improve the mechanical strength of said base” in lines 5-6.  It is unknown what is required to meet this limitation since no structure or materials composition is recited with respect to the bottom that imparts the “improved” mechanical strength.  For purposes of examination Examiner interprets any bottom to read on the “improved mechanical strength.”
Claim 12 recites the limitation “to adjust the amount of said preparation insertable within said body by reducing or increasing its thickness so as to reduce or to increase the net volume of said body” in lines 5-7.  It is unknown what is intended or meant by this limitation.
Claim 13 recites the limitation “said bottom” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination Examiner interprets Claim 13 to only require the base to be made of a multilayered material.
Claim 14 recites the limitation “it” in line 2.  It is unknown structure “it” refers to.
Claim 15 recites the limitation “microholes” in line 2.  It is unclear what constitutes “microholes.”  For purposes of examination Examiner interprets the claim to require holes.
Claim 15 recites the limitation “the passage” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “int that reinforce side wall and/or upper part area realized separated with respect to the body and then assembled to the same” in liens 2-4.  It is unknown what is meant by this limitation.
Clarification is required.
Claims 2 and 10 rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kruger US 2011/0142996 in view of Moutty US 2011/0259779.
Regarding Claim 1, Kruger discloses a container (portion capsule 1) comprising a body (base element 2) having a base (bottom region 11), a sidewall, and an opening (opening closed off by membrane 4) opposite to the base (bottom region 11) wherein the body (base element 2) forms a chamber (cavity 3) for containing a preparation 

    PNG
    media_image1.png
    451
    1086
    media_image1.png
    Greyscale

Kruger is silent regarding the container being biodegradable.
Moutty discloses a biodegradable capsule (‘779, Paragraphs [0038] and [0053]) wherein biodegradability provides the material with the ability to degrade mechanically so that the capsule breaks open naturally after use (‘779, Paragraph [0021]).
Both Kruger and Moutty are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Kruger and construct the container out of biodegradable materials as taught by Moutty in order to allow the container to degrade and break down naturally after use, which is environmentally friendly.
Further regarding Claim 1, the limitations “for single dose or multidose administration of beverages by injecting a fluid solution under pressure through a preparation,” “for containing said preparation,” and “configured to oppose resistance to pressure acting on said biodegradable container during the injection of said fluid solution under pressure wherein said pressure acts on the biodegradable container from inside and/or outside” are seen to be recitations regarding the intended use of the “biodegradable container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham,
Regarding Claim 12, Kruger discloses an end plate (filter element 5) arranged internally to the body (base element 2) and in proximity to the base (bottom region 11) (‘996, FIG. 1) (‘996, Paragraph [0024]).
Further regarding Claim 12, the limitations “said bottom being configured to improve the mechanical strength of the base and to adjust the amount of said preparation insertable within said body by reducing or increasing its thickness so as to reduce or to increase the net volume of the body” are limitations with respect to the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The filter element 5 reduces the net volume of the body in that filter element 5 takes up space within the cavity of the container which allows less coffee to be disposed within the container.
Regarding Claim 16, the limitations “reinforced sidewall and/or upper part are realized separated with respect to the body and then assembled to the same” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method production.  If the product in the product by process claim is the same as or is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe,.
Claims 1-2, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021).
It is noted that a formal human translation of Huang CN 2625343 has been furnished herein.  All citations to Huang CN 2625343 are with respect to the formal human translation.
Regarding Claim 1, Wahhas discloses a biodegradable container (cup 10) comprising a body having a base, a sidewall, and an opening (opening closed by lid 14) opposite to the base wherein the body forms a chamber for containing a preparation (coffee 16) and an upper part (lid 14) coupled to the body in such a way as to obstruct the opening and prevent escape of the preparation (coffee 16) (‘058, FIGS. 3-4) (‘058, Paragraphs [0013]-[0014]).
Wahhas is silent regarding an external reinforcement means associated with the side wall and capable of opposing resistance to pressure acting on the biodegradable container during the injection of fluid solution under pressure.
Huang discloses a beverage container comprising a body having a base, a sidewall, and an opening opposite to the base and an upper part coupled to the body in such a way as to obstruct the opening wherein the container comprises external reinforcement means (protruding heat insulating member 42) associated with the sidewall (peripheral wall 40) and capable of opposing resistance to pressure acting on the container during the injection of fluid solution under pressure wherein the pressure acts on the container from inside and/or from outside (heat insulating members 42 

    PNG
    media_image2.png
    748
    990
    media_image2.png
    Greyscale

Both Wahhas and Huang are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container of Wahhas and incorporate external reinforcement means as taught by Huang in order to provide an insulating member that allows the container to have an increased lateral strength.
Further regarding Claim 1, the limitations “for single dose or multidose administration of beverages by injecting a fluid solution under pressure through a Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Nevertheless, Huang teaches the external reinforcement means (heat insulating members 42) to oppose resistance to pressure applied to the container (‘343 Translation, Page 10, lines 18-20).
Regarding Claim 2, Huang discloses the external reinforcing means (heat insulating members 42) externally wrapping around the sidewall (peripheral wall 40) (‘343, FIG. 6) (‘343 Translation, Page 10, lines 6-12).
Regarding Claim 5, Huang discloses the external reinforcing means (heat insulating members 42) being made by a strip spirally wound (obliquely) around the sidewall (peripheral wall 40) starting from an area adjacent to the opening up to the base (‘343, FIG. 6) (‘343, Page 10, lines 6-12).  It would have been obvious to one of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 5, the limitations “said at least one thread like element or said at least one strip containing the expansion of said sidewall during the injection of said pressurized fluid solution in said biodegradable container” are limitations with respect to the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  Nevertheless, Huang teaches the intended use limitations in that the heat insulating members 42 increase the lateral strength of peripheral wall 40, which reads on the strip containing the expansion of the sidewall during the injection of pressurized fluid solution in the biodegradable container.
Regarding Claim 16, the limitations “reinforced sidewall and/or upper part are realized separated with respect to the body and then assembled to the same” are product by process limitations.  Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method production.  If the product in the product by process claim is the same as or is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (MPEP § 2113.I.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) as applied to claim 1 above in further view of Bartoli et al. US 2015/0068405.
Regarding Claim 8, Wahhas modified with Huang is silent regarding the sidewall having a plurality of longitudinal folds.
Bartoli et al. discloses a container comprising a sidewall (first sidewall 24 and second sidewall 34) having a plurality of longitudinal folds (bellows) (‘405, FIGS. 1-2) (‘405, Paragraph [0048]).

    PNG
    media_image3.png
    1048
    732
    media_image3.png
    Greyscale

Both Wahhas and Bartoli et al. are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sidewall Wahhas to have a plurality of longitudinal folds as taught by Bartoli et al. in order to allow the container to compress and deform (‘405, Paragraph [0048]).  This would be advantageous in terms of packaging the container in a smaller form.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) as applied to claim 1 above in further view of Turri et al. US 2003/0136533.
Regarding Claim 9, Wahhas discloses the body being made of compostable paper (‘058, Paragraphs [0013]-[0014]).
Wahhas modified with Huang is silent regarding the body being subjected to grease and waterproofing treatment on the inner surface and/or the external surface.
Turri et al. discloses paper used for packaging coffee and foods to be cooked in a microwave oven wherein the paper is treated with compounds to confer resistance to oils, fats, and water (‘533, Paragraph [0002]) wherein the paper has a high resistance to both greases and water (‘533, Paragraph [0006]).
Both Wahhas and Turri et al. are directed towards the same field of endeavor of paper based food containers capable of withstanding high temperatures such as conditions in a beverage brewing machine or in a microwave.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the paper based container of Wahhas and construct the paper with grease and waterproofing prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  One of ordinary skill in the art would adjust the paper material of Wahhas to have waterproof and greaseproof material as taught by Turri et al. based upon the desired properties.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) as applied to claim 1 above in further view of Kamerbeek et al. US 2012/0225168.
Regarding Claims 10 and 15, Wahhas modified with Huang is silent regarding the base having a plurality of holes for administration of the beverage during the injection of the pressurized fluid solution in the container and upper part having one or more holes for the passage of the fluid solution under pressure.
Kamerbeek et al. discloses a biodegradable container (capsule 2) (‘168, Paragraph [0020]) comprising a body (cup 12) having a base (bottom 18), a sidewall (circumferential wall 16), and an opening (opening closed by lid 14) opposite to the base (bottom 18) wherein the body forms a chamber (inner space 22) for containing a preparation, the base (bottom 18) having a plurality of holes (entrance openings 25) for administration of the beverage during the injection of the pressurized fluid solution in the container and an upper part (lid 14) coupled to the body wherein the base (bottom 18) has a plurality of holes (entrance openings 25) (‘168, Paragraphs [0051] and [0057]) 

    PNG
    media_image4.png
    818
    1004
    media_image4.png
    Greyscale

Both Wahhas and Kamerbeek et al. are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the upper part lid of Wahhas and construct the upper part lid with one or more holes for passage of the fluid solution under pressure as taught by Kamerbeek et al. in order to allow the prepared coffee to exit the capsule through the openings (‘168, Paragraphs [0056]-[0057]).
Further regarding Claims 10 and 15, the limitations “for administration said beverage during the injection of said pressurized fluid solution in said container” and “for the passage of said fluid solution under pressure” are limitations regarding the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) and Bartoli et al. US 2015/0068405 as applied to claim 8 above in further view of Nocera US 2012/0328739.
Regarding Claim 11, Wahhas discloses the biodegradable capsule comprising a biodegradable filter (filter 12) (‘058, Paragraphs [0013]-[0014]).
 Wahhas modified with Huang and Bartoli et al. is silent regarding a bottom filter arranged inside the body and in proximity to the base.
Nocera discloses a container (capsule 6) comprising body (hollow casing 2) having a base (bottom 9), a sidewall, and an opening opposite to the base wherein the body (hollow casing 2) forms a chamber for containing a preparation (coffee) and an upper part coupled to the body (hollow casing 2) (‘739, Paragraph [0046]) wherein the base (bottom 9) has a plurality of holes (holed grid 10) and a bottom filter (first round filter 3) is arranged inside the body (hollow casing 2) and contacts the base (bottom 9), which reads on the bottom filter being in proximity to the base (‘739, FIGS. 5-8) (‘739, Paragraph [0047]).
Both Wahhas and Nocera are directed towards the same field of endeavor of beverage containers used in a beverage making machine.  It would have been obvious 
Further regarding Claim 11, the limitations “for filtering said beverage and prevent the leakage of said preparation during the injection of said pressurized fluid solution in said biodegradable container” are limitations with respect to the intended use of the container and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021), Bartoli et al. US 2015/0068405 and Nocera US 2012/0328739 as applied to claim 11 above in further view of Fond US 6,025,000.
Regarding Claim 13, Wahhas modified with Huang, Bartoli et al., and Nocera is silent regarding the base comprising multilayered material.
Fond discloses a container comprising a biodegradable body made of a laminate of paper (‘000, Column 4, lines 9-35).
Both Wahhas and Fond are directed towards the same field of endeavor of biodegradable paper based beverage containers used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wahhas and construct the body out of a laminate of paper since Fond teaches that it was known to construct a beverage container out of a laminate having paper.  prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Fond teaches that there was known utility in constructing a beverage container out of a multilayered material.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wahhas US 2014/0342058 in view of Huang CN 2625343 (cited on Information Disclosure Statement filed March 25, 2021) as applied to claim 1 above in further view of Robertson US 2015/0048089.
Regarding Claim 14, Wahhas modified with Huang is silent regarding a biodegradable outer ring arranged externally to the body and in the vicinity of the opening for the coupling between the biodegradable container and the upper part.
Robertson discloses a compostable food container (container 14) comprising a body having a base, a sidewall, an upper part (cover 16) coupled to the body, and an outer ring (plastic ring 12) arranged externally to the body for the coupling between the compostable container (container 14) and the upper part (cover 16) (‘089, FIGS. 3-5) (‘089, Paragraph [0027]).

    PNG
    media_image5.png
    774
    621
    media_image5.png
    Greyscale

Wahhas discloses using biodegradable materials to make the food container (‘058, Paragraph [0013]).  Both Wahhas and Robertson are directed towards the same field of endeavor of compostable food containers comprising an upper part coupled to the body.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wahhas and incorporate an outer ring arranged externally to the body for the coupling between the compostable container and the upper part since .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ballering US 2014/0208691 discloses a capsule (pod 104) (‘691, Paragraph [0022]) comprising a sidewall made from a waterproofed material (‘691, FIG. 3) (‘691, Paragraph [0018]) wherein the capsule is biodegradable (‘691, Paragraph [0022]).
Ramsey US 2008/0026662 discloses a fiber substrate used to make paper impregnated with waterproofing formulation with nanoparticles wherein the paper is dipped into the coating (‘662, Paragraph [0349]).
Ramsey US 2007/0071965 discloses a food grade paper used to wrap a coffee food product (‘965, Paragraph [0194]) for waterproofing porous and/or fiber products that is durable when exposed to water (‘965, Paragraph [0003]).
Desai et al. US 2012/0171440 discloses cellulose based articles formed using a dispersing agent having improved oil and grease resistance (‘440, Paragraph [0122]).
Kruger US 2013/0129872 discloses a biodegradable capsule (‘872, Paragraph [0006]).
Capitani US 2014/0356484 discloses a capsule comprising a biodegradable cover (‘484, Paragraph [0035]).
Alvarez et al. US 2012/0308691 discloses a biodegradable capsule made of vegetable fibers, starch, or cellulose (‘691, Paragraph [0095]).
Safari et al. US 2013/0045307 discloses a biodegradable capsule (‘307, Paragraph [0040]).
Vanni US 2011/0132199 discloses a completely biodegradable capsule (‘199, Paragraph [0038]).
Mariller et al. US 2015/0353272 discloses a biodegradable capsule.
Beer US 2011/0305801 discloses a compostable and biodegradable capsule made of polylactic acid (‘801, Paragraph [0010]).
Rapparini US 2011/0247975 discloses a biodegradable and compostable capsule (‘975, Paragraph [0068]).
Fu et al. US 2011/0073607 discloses a biodegradable, compostable, and recyclable capsule (‘607, Paragraph [0036]).
Peterson et al. US 2011/0076361 discloses a capsule comprising a body having a base, a sidewall, and an opening opposite to the base where the body forms a chamber for containing a preparation and an upper part coupled to the body wherein an end plate (guard element 40) is arranged internally to the body and in proximity to the base (‘361, FIGS. 1-3) (‘361, Paragraph [0045]).
Kirschner US 2006/0196364 discloses a capsule comprising a body having a base, a sidewall, and an opening opposite to the base wherein the body forms a chamber for containing a preparation and an upper part (lid 790) coupled to the body (‘364, Paragraph [0053]) wherein the base (floor 630) has a plurality of holes (apertures 640) (‘364, Paragraph [0050]) and a bottom filter (filter paper 580) arranged inside the 
Norton et al. US 2014/0072675 discloses a capsule comprising a body having a base, a sidewall, and an opening opposite to the base (base 4) wherein the body forms a chamber for containing a preparation and an upper part coupled to the body wherein an end plate (filter guard 6) is arranged internally to the body and contacting the base (base 4) (‘675, FIG. 4) (‘675, Paragraph [0066]).
Kruger US 2011/0097450 discloses a capsule comprising an end plate arranged internally to a body and in proximity to the base (‘450, FIG. 3).
Bugnano et al. US 2016/0009486 discloses a capsule comprising a body having a base, a sidewall, and an opening opposite to the base wherein the body forms a chamber for containing the preparation and an upper part coupled to the body in such a way as to obstruct the opening, and a bottom filter arranged inside the body and in proximity to the base (‘486, FIG. 1) (‘486, Paragraph [0084]).
Nordskog US 4,867,993 discloses a container (chamber 10) comprising a sidewall (sidewalls 20) having a plurality of longitudinal folds (pleats 30) (‘993, FIGS. 1-2) (‘993, Column 3, lines 4-10).

    PNG
    media_image6.png
    519
    1221
    media_image6.png
    Greyscale

Bartoli et al. US 2013/0327223 discloses a container comprising a sidewall having a plurality of vertical folds (pleats or folds 22a) (‘223, FIG. 4) (‘223, Paragraph [0044]).

    PNG
    media_image7.png
    772
    1178
    media_image7.png
    Greyscale

Karhuketo US 6,080,478 discloses a cellulose based laminate used for packaging foodstuffs (‘478, Column 2, lines 14-31) that is greaseproof (‘478, Column 3, lines 5-10) and has good water resistance (‘478, Column 2, lines 27-31).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERICSON M LACHICA/Examiner, Art Unit 1792